Citation Nr: 0008050	
Decision Date: 03/24/00    Archive Date: 03/28/00

DOCKET NO.  97-24 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a right ankle 
fracture with degenerative changes.

3.  Entitlement to service connection for a left leg 
fracture.  


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

Michael Martin, Counsel



INTRODUCTION

The veteran had active service from April to July 1972.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 1997 by the 
Department of Veterans Affairs (VA) Detroit, Michigan, 
Regional Office (RO).  


FINDINGS OF FACT

1.  The veteran has not presented any competent evidence 
linking his current hypertension to service.

2.  The veteran has not presented any competent evidence 
linking his current right ankle disorder to service.

3.  The veteran has not presented any competent evidence 
linking his current left leg disorder to service.


CONCLUSIONS OF LAW

1.  The claim for service connection hypertension is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  The claim for service connection a right ankle fracture 
with degenerative changes is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).

3.  The claim for service connection for a left leg fracture 
is not well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In general, service connection may be granted for disability 
due to disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991).  If a 
chronic disorder such as cardiovascular disease or arthritis 
is manifest to a compensable degree within one year after 
separation from service, the disorder may be presumed to have 
been incurred in service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).

In reviewing any claim for VA benefits the initial question 
is whether the claim is well grounded.  The veteran has "the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well-
grounded."  See 38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 
Vet. App. 69, 73 (1995).  A well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1991).  If not, the claim must be denied and there is no 
further duty to assist the veteran with the development of 
evidence pertaining to that claim.  See 38 U.S.C.A. § 5107(a) 
(West 1991).

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability, of incurrence or aggravation of a disease or 
injury in service, and a nexus between the in-service injury 
or disease and the current disability.  Medical evidence is 
required to prove the existence of a current disability and 
to fulfill the nexus requirement.  Lay or medical evidence, 
as appropriate, may be used to substantiate service 
incurrence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  The nexus to service may also be satisfied by the 
presumption noted above.  See Traut v. Brown, 6 Vet. App. 
495, 497 (1994); Goodsell v. Brown, 5 Vet. App. 36, 43 
(1993).  Alternatively, a claim may be well grounded by 
showing a link to service based on the application of the 
rule for chronicity and continuity of symptomatology, set 
forth in 38 C.F.R. § 3.303(b).  See Savage v. Gober, 10 Vet. 
App. 488, 495-97 (1997).

I.  Entitlement To Service Connection For Hypertension.

The veteran's service medical records include the report of a 
pre-service examination conducted in October 1971 which shows 
that the veteran was initially rejected for service on the 
basis of being overweight and having hypertension.  His blood 
pressure reading while he was sitting was 166/88.  His blood 
pressure was taken again in December 1971 and found to be 
158/90.  It was noted that reexamination would be justified 
in 3 months.  A record dated in April 1972 shows that the 
veteran's blood pressure was monitored over the course of 
three days.  On April 5, 1972, he had readings of 158/88 and 
130/78.  On April 6, 1972, he had readings of 136/80 and 
134/84.  On April 7, 1972, the readings were 134/80 and 
132/78.  The veteran was apparently found to be fit for 
service as he entered service on that date.

A week later on April 14, 1972, it was noted that the veteran 
had a history of hypertension and that a corpsman had taken a 
reading of 150/90 that morning.  On examination, however, the 
veteran's blood pressure reading at the troop clinic was 
130/80, and was described as being within normal limits.

The report of a medical history given by the veteran in June 
1972 for the purpose of his separation from service shows 
that he checked a box indicating that he had a history of 
high or low blood pressure.  However, the report of a medical 
examination conducted at that time shows that clinical 
evaluation of the veteran's vascular system was normal.  His 
blood pressure was 140/64.  Hypertension was not diagnosed.  

In reviewing the veteran's service medical records, the Board 
notes that hypertension was never diagnosed during service 
except by history.  Although the veteran has reported that 
his doctors in service told him that he had hypertension, 
that statement by the veteran is not sufficient to render the 
claim well grounded.  The Court has held that hearsay medical 
evidence, as transmitted by a lay person, is not sufficient 
to render a claim well-grounded because the connection 
between what a physician said and the lay person's account of 
what the physician purportedly said is simply too attenuated 
and inherently unreliable to constitute medical evidence.  
See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  See also 
Kirwin v. Brown, 8 Vet. App. 148, 153 (1995).

There is no medical evidence from within one year after 
separation from service which shows that hypertension was 
present.  Although recent medical evidence which is of record 
does show that the veteran currently has hypertension, the 
evidence does not contain any medical opinion which supports 
the contention that the veteran's hypertension was related to 
service.  The report of a hypertension examination conducted 
by the VA in shows that the veteran reported that while he 
was on active duty in 1972 he went to an infirmary where a 
medic talked with him and told him that maybe he had high 
blood pressure.  He said that his blood pressure was not 
taken at that time.  He also stated that when he was 
discharged from service he was told that his blood pressure 
was high.  He indicated that he did not require treatment for 
his blood pressure until sometime later.  The first time that 
he was treated for high blood pressure was in 1989.  He said 
that whenever he became stressed, his blood pressure became 
elevated.  The veteran reported taking an unidentified pill 
to treat his high blood pressure.  Following examination, the 
diagnosis was hypertension.  The examiner did not offer an 
opinion regarding the etiology or date of onset of that 
disorder.  

To the extent that the history given by the veteran and 
recorded in the examination report can be interpreted as 
suggesting that hypertension was incurred in service, the 
Board notes that the fact that the veteran's own account of 
the in-service etiology of his disability was recorded in his 
medical records is not sufficient to support the claim.  In 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995), the Court held 
that:

Evidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by that examiner, does not 
constitute "competent medical 
evidence"...[and] a bare transcription 
of a lay history is not transformed into 
"competent medical evidence" merely 
because the transcriber happens to be a 
medical professional.

The veteran's own opinion that his current hypertension is 
related to service is not enough to support the claim.  Lay 
persons, such as the veteran, are not qualified to offer an 
opinion that requires medical knowledge, such as a diagnosis 
or an opinion as to the cause of a disability.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  See also 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (a veteran does 
not meet his burden of presenting evidence of a well-grounded 
claim where the determinative issue involves medical 
causation and the veteran presents only lay testimony by 
persons not competent to offer medical opinions).  A veteran 
is competent to testify as to the symptoms that he 
experienced, but he is not competent to render a medical 
opinion regarding the significance of those symptoms.  See 
McIntosh v. Brown, 4 Vet. App. 553, 560 (1993).

In summary, the veteran has not presented any competent 
evidence linking his current hypertension to service.  
Accordingly, the Board concludes that the claim for service 
connection for hypertension is not well grounded.  

II.  Entitlement To Service Connection For A Right Ankle
 Fracture With Degenerative Changes.

The veteran's service medical records show that he sustained 
an injury to the right ankle during service in May 1972.  
Initially, the injury was thought to have caused a fracture 
of the right ankle.  A radiology report dated June 12, 1972, 
however, shows that multiple x-rays of the right ankle were 
interpreted as being negative for any significant 
abnormalities.  Thus, the service medical records show that 
the veteran sustained an injury to right ankle, but do not 
show any chronic residuals such as arthritis. 

There is no medical evidence of the presence of a chronic 
disorder such as arthritis of the right ankle within one year 
after separation from service.  The earliest post service 
medical evidence pertaining to a right ankle disorder is from 
many years after separation from service.  A private medical 
treatment record dated in November 1981 shows that the 
veteran was treated for a right ankle sprain.  However, the 
record does not contain any mention of the veteran's period 
of service.  Similarly, a letter dated in August 1997 from L. 
Lynn Benson, a physical therapist who was apparently employed 
by the Kearny Clinic includes the recollection that the 
veteran was treated for disorders of the ankles in the mid to 
late 1970's.  Again, however, there is no indication that the 
ankle problems treated during that period several years after 
service were related to service.  

The report of an orthopedic examination conducted by the VA 
in January 1997 shows that the veteran gave a history of 
sustaining an injury to the right ankle in service.  He said 
that the initial diagnosis was sprained ankle, but that x-
rays approximately two months later revealed that he had a 
chip fracture of the right ankle.  He said that he was 
treated with a cast and crutches.  The veteran also gave a 
history of sustaining a twisting injury to the right leg 
while working in January 1986.  Following examination and x-
rays, the pertinent diagnosis was degenerative joint disease 
of the right ankle.  The report does not contain any medical 
opinion as to the cause of that degenerative joint disease.   

Finally, the veteran has presented lay statements dated in 
October 1996 and January 1997 from his wife and from another 
serviceman which are to the effect that the veteran sustained 
an ankle injury in service and that he had problems with his 
ankle after service.  The Board again notes, however, that 
lay persons are not qualified to offer an opinion that 
requires medical knowledge, such as a diagnosis or an opinion 
as to the cause of a disability.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992).  Even assuming that the 
account of an injury in service satisfied the service-
incurrence requirement to well ground the claim under Savage, 
medical evidence would be required to establish a 
relationship between the present disability and symptoms 
described during and after service.  Savage, 10 Vet. 
App. 397.

In summary, the veteran has not presented any competent 
evidence linking his current right ankle disorder to service.  
Accordingly, the Board concludes that the claim for service 
connection a right ankle fracture with degenerative changes 
is not well grounded.

III.  Entitlement To Service Connection For A Left Leg 
Fracture.

The veteran's service medical records do not contain any 
references to a left leg fracture.  Although the report of a 
medical history given by the veteran in June 1972 for the 
purpose of his separation from service shows that he gave a 
history of being treated for a fractured leg, the particular 
leg affected was not noted and it appears to the Board that 
this references pertains to the right ankle fracture which 
was suspected at that time.  Nevertheless, the veteran's 
recent account of having injured his left leg during service 
may be presumed to be true for the purpose of determining 
whether his claim is well grounded.  See Robinette v. Brown, 
8 Vet. App. 69 (1995); King v. Brown, 5 Vet. App. 19, 21 
(1993).

The earliest post-service medical evidence pertaining to a 
left leg disorder is dated more than a year after separation 
from service.  A private medical record dated in July 1974 
shows that the veteran was treated for fractures of the foot 
after a bulldozer blade dropped on the foot.   A record dated 
in August 1975 shows that the veteran injured his left ankle 
while working for a city.  X-rays were negative for a 
fracture.  A record dated in April 1976 shows that the 
veteran injured his left foot when part of a garbage truck 
fell on it.  An x-ray revealed an old fracture of the great 
toe.  A record dated in August 1976 shows that the veteran 
had a history of fractures of the left foot.  A record dated 
in May 1977 shows that the veteran again turned his left 
ankle while working for the city.  An x-ray was negative.  A 
record dated in August 1978 shows that the veteran turned the 
left ankle twice.  An x-ray was negative.  A record dated in 
July 1986 shows that the veteran had pain in the left knee 
area.  He reportedly previously had surgery on the left knee.  
The Board notes that none of the records contains any 
indication that the left leg problems treated after service 
were related to an injury during service.  

The report of an orthopedic examination conducted by the VA 
in January 1997 shows that the veteran gave a history of 
sustaining an injury to the left leg which resulted in a 
fracture of the left lower leg.  He said that by the time an 
x-ray was taken two months later, the fracture was already 
partially healed and did not require casting.  He also 
reported sustaining an injury to the left leg in January 1986 
when a "white elephant tank" fell off of a truck and caused 
a fracture to his femur and an injury to his left knee.  He 
subsequently underwent reconstructive surgery of the left 
knee.  He said that his left leg had been swollen ever since 
the accident in 1986.  Following examination, the impression 
was internal derangement of left knee, status post old 
fracture of the left femur, and status post fracture of the 
left lower leg.  The examiner did not relate any of these 
diagnoses to injuries during service as opposed to injuries 
after service.

In summary, the veteran has not presented any competent 
evidence linking his current left leg disorder to service.  
Even assuming that the veteran's account of an injury in 
service satisfied the service-incurrence requirement to well 
ground the claim under Savage, medical evidence would be 
required to establish a relationship between the present 
disability and symptoms described by the veteran during and 
after service.  Savage, 10 Vet. App. 397.  Such evidence has 
not been presented.  Accordingly, the Board concludes that 
the claim for service connection for a left leg fracture is 
not well grounded.

IV.  Conclusion.

The veteran's attorney has requested that the case be 
remanded for additional development of evidence, to include 
affording the veteran another VA disability evaluation 
examination and obtaining medical opinions regarding the 
etiology of his disabilities.  Significantly, however, 
because the claims are not well grounded, there is no further 
duty on the part of the VA to develop evidence with respect 
to the claims.  See 38 U.S.C.A. § 5103 (West 1991); McKnight 
v. Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 1997).




ORDER

1.  Service connection for hypertension is denied.

2.  Service connection for a right ankle fracture with 
degenerative changes is denied.

3.  Service connection for a left leg fracture is denied.



		
	S. L. KENNEDY 
	Member, Board of Veterans' Appeals

 

